Wright, J.,
dissenting:
The chief, if not the only, defense interposed, and to which the evidence and arguments were directed on the trial of the case, is the invalidity of the patent, and that claimant’s process was not used in the treatment of armor plates made for the defendant. The findings and opinion of the majority of the court ignore such defense, except to say, in the opinion, that a plainer case of estoppel never came before a court, and therefore the court did not enter into an examination of the patent, nor of the construction which should be given to it, nor of the state of the prior art, concerning which no findings are made nor opinion expressed. I do not agree with the majority of the court that- the defendant is estopped to insist upon the defense offered, for the reason that I believe the contract, recited in the findings, explicitly reserves the right to do so, wherein it is stipulated that in case it should at any time be judicially decided that claimant is not legally entitled under the letters patent to own and control the exclusive right to the use and enjoyment of the process described in the patent, then the pajunent of royalty under the terms of the agreement shall cease. The specific decision mentioned is sought in the present case, which the court by its refusal to find the facts concerning such defense, as disclosed by the evidence, and by otherwise ignoring the same, has thus denied to the defendant the right of an adjudication upon the subject. What the result might be if the court had entered upon a consideration of the defense interposed it would be useless for one member of the court to discuss, in the absence of a *689proper finding of the facts, which a majority of the court have refused to make, and a due consideration of the questions arising upon such finding, which a majority of the court have declined to give. Had such finding been made and due consideration given, it is my strong belief that it would appear the process described in the patent of the claimant was included in the prior state of the art, and that' such process was not used in the treatment of the armor plates in question.